9 N.Y.3d 952 (2007)
In the Matter of the Estate of HYMAN ALPERT, Deceased.
JACK ALPERT, as Executor of WILLIAM ALPERT, Deceased Executor and Trustee of HYMAN ALPERT, Deceased, et al., Respondents;
GAIL ALPERT KRAMER et al., Appellants.
Court of Appeals of the State of New York.
Submitted August 13, 2007.
Decided October 23, 2007.
Motion, insofar as it seeks leave to appeal as against Joseph and Charles Alpert, dismissed as untimely; motion, insofar as it seeks leave to appeal as against Jack L. Alpert, Lois Katz and Faya Cohen, dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.